Citation Nr: 1101087	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-06 742A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable rating for residuals of fracture of 
the left fifth metatarsal.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1977 to 
January 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.  
In April 1994, the RO received a notice of disagreement from the 
Veteran and, although a rating decision was issued in September 
1994, no statement of the case was issued.  In September 2004 and 
March 2007, the Board remanded the claim to the agency of 
original jurisdiction (AOJ) for the issuance of a statement of 
the case.  See 38 C.F.R. § 19.29 (2009); Pond v. West, 12 Vet. 
App. 341 (1999); Manlincon v. West, 12 Vet. App. 238 (1999).  In 
January 2008 and April 2009, the AOJ issued statements of the 
case.  In March 2010, the Board remanded the claim to the AOJ to 
obtain VA treatment records and to schedule the Veteran for a VA 
examination.  The Veteran was seen for a VA examination in May 
2010 and his VA treatment records have been associated with the 
claim folder.  Thus, the Board finds that the AOJ has 
substantially complied with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In December 2009, a Board hearing was held before the undersigned 
Veterans Law Judge and a transcript of that hearing is of record.


FINDING OF FACT

The Veteran's service-connected residuals of fracture of the left 
fifth metatarsal have been manifested as pain with no evidence of 
malunion or nonunion of the metatarsal, or other objective 
abnormality. 




CONCLUSION OF LAW

The criteria for a compensable rating for residuals of fracture 
of the left fifth metatarsal have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5283 
(2010).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A,  5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.150(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005) (Mayfield I), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice 
follows the initial unfavorable AOJ decision, subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Veteran was apprised of VA's duties to notify and assist in 
correspondence dated in September 2004, March 2006 and October 
2008.  Although the complete notice required by the VCAA was not 
provided under after the RO adjudicated the Veteran's claims, any 
timing errors have been cured by the RO's subsequent actions.  
Id.   
 
Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The Veteran was apprised of the criteria for assigning disability 
ratings and for award of effective dates in the March 2006 notice 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board concludes VA's duty to assist has been satisfied.  The 
Veteran's service treatment records and VA medical records are in 
the file, including VA treatment records from the Albany VA 
Medical Center, which were requested in the March 2010 remand.  
See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 
271.  In March 2010, the AOJ sent the Veteran a letter requesting 
that he provide information on all the VA and non-VA medical 
providers who had treated him for his left foot disability.  
There is no evidence the Veteran responded to the letter.  The 
Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran with VA examinations in June 1994 and 
May 2010.  The Veteran has not reported receiving any recent 
treatment specifically for the left foot disability, and there 
are no records suggesting an increase in disability has occurred 
as compared to the prior VA examination findings.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
disorder since he was last examined in May 2010.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 
Board finds that the VA examinations obtained in this case are 
adequate, as they are predicated on consideration of all the 
pertinent evidence of record, to include the statements of the 
Veteran, and reflect that the examiners conducted a full physical 
examination of the Veteran, which included information necessary 
to apply the pertinent rating criteria.  The June 1994 and May 
2010 VA examination reports are thorough and supported by VA 
outpatient treatment records.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination 
with respect to the claim on appeal has been met.  
 
Under these circumstances, the Board finds that VA has complied 
with all duties to notify and assist required by 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.

II. Analysis

The Veteran contends that the service-connected residuals of a 
fracture of the left fifth metatarsal have been more disabling 
than indicated by the assigned noncompensable rating.  He 
therefore contends that a higher (compensable) rating is 
warranted.
 
Disability evaluations are determined by comparing a Veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher of the two 
evaluations is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2010).   
 
The Veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established, VA must address the 
evidence concerning the state of the disability from the time 
period one year before the claim for an increase was filed until 
VA makes a final decision on the claim.  The United States Court 
of Appeals for Veterans Claims (Court) has held that 
consideration of the appropriateness of a staged rating is 
required.  See  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007). 

The Veteran's disability has been evaluated under Diagnostic Code 
5283 for malunion or nonunion of a tarsal or metatarsal bone, 
under which a 40 percent rating is warranted for actual loss of 
use of the foot; a 30 percent rating is warranted for severe 
symptoms; a 20 percent rating is warranted for moderately severe 
symptoms; and a 10 percent rating is warranted for moderate 
symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5283 (2010).    
 
Additionally, when evaluating musculoskeletal disabilities, VA 
must consider granting a higher rating in cases in which the 
Veteran experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or incoordination 
(to include during flare-ups or with repeated use), and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The Veteran's service treatment records reflect that he had a 
nonunion fracture of the base of the left fifth metatarsal in 
October 1978.  He underwent surgery and had a bone graft placed 
from his left hip.  The appellant's claim for an increased 
evaluation was received on March 14, 1993.  As such, the rating 
period on appeal is from March 13, 1992.  38 C.F.R. § 3.400(o)(2) 
(2009).  

On VA examination in June 1994, the Veteran reported that he had 
aching pain in the left foot, and that it was tender when it was 
touched the wrong way.  The June 1994 VA examination report 
reflects that the Veteran had normal posture and gait.  He had a 
six centimeter well-healed scar on the lateral aspect of the left 
foot.  The report noted that there were no functional effects 
from the scar.  Function of the left foot was normal.  There were 
no secondary skin or vascular changes.  A June 1994 x-ray report 
reflects that there was evidence of an old solidly healed 
slightly displaced and angulated proximal diaphyseal fracture of 
the fifth metatarsal.
 
VA treatment records reflect that the Veteran has consistently 
reported pain in his left foot.  An October 1994 VA treatment 
record indicates that the Veteran reported stinging pain in the 
left fifth metatarsal.  A March 1995 VA treatment record reflects 
that the base of the left fifth metatarsal was tender with no 
swelling or erythema.  The Veteran had a normal gait.  There was 
pain with range of motion of the fifth tarsometatarsal joint.  A 
March 1995 x-ray reflects that there was mild sclerotic deformity 
involving the base and proximal diaphysis of the fifth metatarsal 
consistent with an old solidly healed fracture.  The report notes 
that a small spur projecting proximally from the lateral cortex 
of the proximal diaphysis of the fifth metatarsal may represent 
sequelae of the associated bone grafting procedure.  The fifth 
and fourth tarsometatarsal joints were well maintained without 
evidence of narrowing or degenerative changes.

A June 1995 VA treatment record reflects that the Veteran 
reported intermittent sharp pain, a burning sensation and 
tingling in the left fifth toe and lateral surface of the left 
foot.  An April 1998 VA treatment record indicates the Veteran 
complained of pain from the third metatarsal region lateral to 
the fifth metatarsophalangeal joint (MPJ) area.  He described it 
as painful, achy discomfort.  There was no evidence of 
significant lesions, but there was evidence of pinpoint bleeding 
at the plantar aspect of the third metatarsophalangeal joint, 
consistent with that of viral verruca.  The Veteran reported that 
orthotics appeared to be working well.  

A June 1997 VA treatment record reflects that the Veteran's pain 
appeared to be isolated to the third metatarsal head region, 
particularly the dorsal aspect.  The examiner was able to palpate 
severe jumping discomfort on palpation of the joint and joint 
capsule.  

A November 2000 VA treatment record reflects that the Veteran had 
complaints of pain in the left foot on a pain scale of four to 
eight out of ten.  In March 2003, a VA treatment record reflects 
that the Veteran reported pain.  He wore an over-the-counter 
support and used gel support.  The March 2003 VA treatment record 
reflects that there was no redness, warmth in the area, or 
swelling.  

A January 2004 VA treatment record reflects that the Veteran had 
significant pain on palpation of the fourth and fifth interspace 
along with pain at the dorsal aspect of the fourth 
metatarsophalangeal joint.  The fourth digit was subluxed 
moderately at the metatarsophalangeal joint region bilaterally.  
The Veteran reported improved symptoms with cushioning and custom 
orthotic.  The record notes that the Veteran's symptoms were 
suggestive of an inflammatory capsulitis versus neuroma condition 
within the foot, but he also had secondary problems of diagnosed 
common peroneal nerve injury at the fibular head of the left leg 
and questionable primary knee pathology.  

A July 2005 VA treatment record reflects that the Veteran 
complained of residual pain, particularly with weightbearing 
ambulation in closed shoes.  He denied any significant swelling 
or redness.  Objectively, there was pain with palpitation over 
the dorsolateral aspect of the fifth metatarsal, proximal to the 
fifth metatarsophalangeal joint.  There was no erythema or edema.  
There was pain with plantar flexion and inversion of the left 
foot.  X-rays were negative for fracture, dislocation, or osseus 
pathology.  The assessment was chronic post-traumatic periostitis 
of the left foot and traumatic arthralgia secondary to previous 
trauma of the left foot.  

An April 2006 VA treatment record reflects that the Veteran 
reported left foot pain that was very similar to his previous 
pain in the region of the left fifth metatarsal.  The record 
notes that there was no edema.  On physical examination, the left 
fifth metatarsal had some diffused tenderness, but it had not 
changed compared to a prior examination.  

At the December 2009 hearing, the Veteran reported that his left 
foot was always sore.  See December 2009 Hearing Transcript (Tr.) 
at p. 11.  He stated that the first few steps after being 
inactive are very painful.  Id.  He reported that he occasionally 
experiences a sharp pain that lasts less than thirty seconds.  
See Tr. at p. 13.  The Veteran stated that he sometimes 
experiences pain on manipulation of the foot and sometimes has an 
altered gait.  Tr. at p. 13-14.  

A May 2010 VA examination report reflects that the Veteran 
described a constant underlying dull type of pain with intense 
pain, not necessarily related to motion or direct impact to the 
foot.  The Veteran reported that he was unable to walk without 
shoes due to pain.  He reported having flare-ups one to three 
times a month for a duration of one to two days.  On physical 
examination, there was no evidence of painful motion, swelling, 
tenderness, instability, weakness or abnormal weight bearing.  
There was no evidence of malunion or nonunion of the tarsal or 
metatarsal bones.  An x-ray did not show evidence of acute 
fracture or dislocation.  The VA examiner noted that the reported 
fracture at the base of the fifth metatarsal had apparently 
completely healed.  The VA examiner stated that it was impossible 
to ascertain the level of severity of the residuals as the 
clinical symptoms were subjective without means to corroborate.  
The VA examiner noted that there were current, normal physical 
examination findings and an x-ray image showed a well healed foot 
fracture with no radiographic residuals such as evidence of 
malunion, bone fragments, or evidence of the prior graft.  The VA 
examiner noted that subjective answers indicated that the Veteran 
had functional loss.  The May 2010 VA examination report also 
reflects that there was no marked interference with the Veteran's 
ability to obtain and maintain gainful employment.  The VA 
examiner noted that the Veteran reported maintaining gainful 
employment in a full-time sedentary occupational environment for 
10 to 20 years with only one week lost from work due to foot pain 
in the past year.  

Based on the evidence of record, the Board finds that the 
service-connected fracture of the left fifth metatarsal has not 
been manifested by symptoms that warrant a 10 percent rating 
under Diagnostic Code 5283.  None of the VA examinations or VA 
treatment records reflects that there was malunion or nonunion of 
the fifth metatarsal of the left foot during the period on 
appeal.  The May 2010 VA examiner expressly found that the left 
foot x-ray showed a well healed foot fracture with no 
radiographic residuals such as evidence of malunion, bone 
fragments or evidence of the prior graft.  The March 1995 x-ray 
had findings consistent with an old solidly healed fracture.  The 
May 2010 physical examination findings were also normal.  There 
was no objective evidence of painful motion, swelling, 
tenderness, instability, weakness or abnormal weight bearing in 
May 2010.  The Veteran complained of pain in his left foot 
throughout the period on appeal.  VA treatment records reflect 
that there was objective evidence of pain.  The July 2005 VA 
treatment record found there was pain with plantar flexion and 
inversion of the left foot and that the pain was related to 
previous trauma of the left foot.  VA treatment records reflect 
that the Veteran has been wearing an orthotic insert throughout 
the appeal period.  See June 1995 VA treatment record.  Although 
the Veteran has left foot pain, it does not appear to have 
significantly affected his foot function.  At the May 2010 VA 
examination, the Veteran reported that he could walk for one to 
three miles.  In a January 2005 respiratory VA examination 
report, the Veteran stated that he snowshoes, plays tennis and 
golfs on occasion.  Taking into account all the evidence of 
record, the Veteran's symptomatology related to his service-
connected residuals of a fractured fifth metatarsal of the left 
foot cannot accurately be characterized as moderate.  While the 
Veteran is competent to report the symptoms he experiences, and 
the Board finds him credible in this regard, except where in 
contrast to objective clinical findings, the reported symptoms 
are consistent with the assigned schedular noncompensable rating.  

The Board acknowledges that the Veteran has complained of pain in 
his left foot.  In the May 2010 VA examination, the Veteran 
reported pain while standing, walking and at rest, and lack of 
endurance.  The May 2010 VA examination report reflects that 
there were subjective findings of functional loss of the left 
foot due to pain.  However, there are no objective findings of 
record that the Veteran's left foot had functional limitations 
due to pain of record.  At the May 2010 VA examination, the 
Veteran reported that his foot disability impacts his ability to 
exercise and that he cannot walk without shoes due to pain.  He 
stated that he was able to stand for 15 to 30 minutes and walk 
for one to three miles.  Nevertheless, VA treatment records 
throughout the period on appeal indicate the Veteran has a normal 
gait.  Although the Veteran reports that he has some functional 
loss due to left foot pain, there is no indication that the 
Veteran suffers from functional losses due to the residuals of a 
fractured fifth metatarsal of the left foot that equate to a 
compensable rating under the criteria of  38 C.F.R. §§ 4.40, 
4.45, 4.59 (2010); DeLuca, 8 Vet. App. 204-7.  Thus, a higher 
rating is not warranted based on functional loss, especially in 
light of clinical findings that the Veteran's foot is normal and 
that the Veteran has a normal gait.   

The Board has considered whether the Veteran would be entitled to 
a higher rating under other diagnostic codes.  The evidence does 
not reflect that the Veteran had flatfoot, bilateral weak feet, 
an acquired claw foot, hallux valgus, hallux rigidus, or hammer 
toe.  Thus, Diagnostic Codes 5276, 5277, 5278, 5280, 5281, and 
5282 are not applicable.  A June 1997 VA treatment record 
reflects an assessment of tendinitis and metatarsalgia.  However, 
it appears the diagnosis was preliminary, and there is no other 
evidence in the record that the Veteran has a diagnosis of 
metatarsalgia or that it was related his service-connected left 
foot disability.  Thus, Diagnostic Code 5279 for metatarsalgia is 
not for application.  Finally, the Veteran would not be entitled 
to a higher evaluation under Diagnostic Code 5284 for other foot 
injuries, which would require moderate symptoms of impairment.  
As noted above, the Board finds that the Veteran's foot 
disability cannot be accurately characterized as moderate, 
especially given the absence of objective findings of foot 
abnormality to account for the subjective symptoms.  

The June 1994 VA examination report reflects that the Veteran had 
a six centimeter, well-healed scar on the left lateral foot.  As 
the scar is a residual of the fracture of the left fifth 
metatarsal, the Board has considered whether the Veteran is 
entitled to a higher rating for service-connected residuals of 
the fracture of the left fifth metatarsal due to the scar or a 
separate rating for the scar under the rating criteria for skin 
disabilities.  The criteria for rating skin disabilities were 
revised, effective August 30, 2002.  As the Veteran filed the 
increased rating claim prior to August 30, 2002, consideration of 
both the former and revised schedular criteria is required.  
Under the criteria in effect prior to August 30, 2002, a 10 
percent rating was warranted for superficial, poorly nourished 
scar with repeated ulceration, or a tender and painful scar.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2002).  Under the 
criteria in effect from August 30, 2002, a 10 percent rating is 
warranted for a superficial and unstable scar or a superficial 
scar that is painful on examination.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2008).  Diagnostic Code 7805 
remained essentially unchanged, and provides for a rating based 
on limitation of function of the affected part.  38 C.F.R. § 
4.1180.  Here the evidence does not establish that a separate or 
higher rating is warranted for the left foot scar under the 
former or revised skin schedular criteria.  The June 1994 VA 
examination report indicated that the Veteran had a well-healed 
scar on the left lateral foot and foot function was normal.  An 
October 1994 VA treatment record notes that the Veteran had a 
left foot scar on the lateral aspect with tenderness.  A December 
1994 VA treatment record notes that sensation was altered over 
the scar.  A March 1995 VA treatment record notes that there was 
a healed incision over the base of the left fifth metatarsal.  
The May 2010 VA examination report indicates that there were no 
skin or vascular foot abnormalities.  No VA treatment records 
indicate that the Veteran's scar was tender and painful.  
Although the October 1994 VA treatment record indicates that the 
left foot scar was tender, no other VA treatment records indicate 
the scar was both tender and painful.  Moreover, the Veteran has 
not made any specific complaints concerning the scar.  As the 
overall evidence does not reflect that the surgical scar was 
deep, unstable, painful, ulcerated, poorly nourished, covering a 
great area, or causing limitation of motion, the Board finds that 
a compensable rating for a scar is not warranted.

The above determination is based upon consideration of applicable 
rating provisions.  It should also be pointed out that there is 
no showing that the Veteran's service-connected residuals of a 
left fifth metatarsal fracture of the left foot has reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1)(2010).  The symptoms of his 
disability have been accurately reflected by the schedular 
criteria.  Without evidence reflecting that the Veteran's 
disability picture is not contemplated by the rating schedule, 
referral for a determination of whether the Veteran's disability 
picture requires the assignment of an extra-schedular rating is 
not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).   

For all the foregoing reasons, the Board finds that the claim for 
a compensable rating for residuals of a fracture of the fifth 
metatarsal of the left foot must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the Veteran's claim for a compensable 
rating, the doctrine is not applicable.  38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Entitlement to a compensable rating for residuals of fracture of 
the left fifth metatarsal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


